UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21324 ACP Funds Trust (Exact name of registrant as specified in charter) 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (Address of principal executive offices) (Zip code) Gary E. Shugrue Ascendant Capital Partners LP 150 N. Radnor Chester Rd., Suite C-220 Radnor, PA 19087 (Name and address of agent for service) registrant's telephone number, including area code:(610) 688-4180 Date of fiscal year end:December 31 Date of reporting period:December 31, 2012 Form N-CSR is to be used by management investment companies to file reports with the Commission not later than 10 days after the transmission to stockholders of any report that is required to be transmitted to stockholders under Rule 30e-1 under the Investment Company Act of 1940 (17 CFR 270.30e-1). The Commission may use the information provided on Form N-CSR in its regulatory, disclosure review, inspection, and policymaking roles. A registrant is required to disclose the information specified by Form N-CSR, and the Commission will make this information public. A registrant is not required to respond to the collection of information contained in Form N-CSR unless the Form displays a currently valid Office of Management and Budget ("OMB") control number. Please direct comments concerning the accuracy of the information collection burden estimate and any suggestions for reducing the burden to Secretary, Securities and Exchange Commission, treet, NE, Washington, DC 20549. The OMB has reviewed this collection of information under the clearance requirements of 44 U.S.C. § 3507. ACP Funds Trust ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities Fund Financial Statements as of and for the Year Ended December 31, 2012 and Report of Independent Registered Public Accounting Firm ACP Funds Trust 2012 Review Strategy Objective The ACP Advantage Series Strategic Opportunities Fund (the “ACP Advantage Series”) and the ACP Institutional Series Strategic Opportunities Fund (the “ACP Institutional Series,” and together with the ACP Advantage Series, the “Funds”) are series of ACP Funds Trust (the “Trust”).The Funds seek capital appreciation through their respective investments in the ACP Strategic Opportunities Fund II, LLC (the “Master Fund”).The Master Fund’s investments are focused in long/short equity hedge funds. The main objective is to generate long-term absolute returns similar to those of stocks, but with significantly less volatility. In general, the Master Fund will maintain a net positive exposure to equity markets, though that exposure will vary based on tactical decisions and underlying manager objectives. The Funds seek to generate returns that are not highly correlated with traditional stock investments, thereby providing shareholders with an opportunity for improved diversification of their overall portfolios. Performance Review During fourth quarter 2012, the ACP Advantage Series decreased in value by -0.77% net of fees and the ACP Institutional Series decreased in value by -0.39% net of fees. This compares to a loss in the S&P 500 of 0.38% and a gain in the Russell 2000 of 1.85%.For the full year 2012, the ACP Advantage Series was up 0.70% net of all fees and the ACP Institutional Series was up 1.93% net of all fees compared to advances in the S&P 500 of 16.00% and16.35% in the Russell 2000. Since its July 2003 inception, the cumulative return of the ACP Advantage Series is up 28.00% net of all fees compared to the S&P 500 Index return of 77.7% and the Russell 2000 return of 144.0% during the same period. Since its inception in October 2003, the ACP Institutional Series has a positive cumulative return of 37.80% net of all fees compared to the S&P 500 Index return of 73.10% and the Russell 2000 return of 96.6% during the same perio. During this quarter, eight of the Master Fund’s nineteen underlying managers were profitable with returns ranging from-7.56% to +6.06%. The Master Fund’s overall net market exposure ranged between +25% to +30% while overall gross exposure was approximately 120%. We continue to position the portfolio to have low statistical correlation to the overall equity markets. For the full year the ACP Strategic Opportunities Fund II, LLC gained 2.13% with seventeen of the twenty-six hedge fund managers the Fund was invested with during the year posting positive results. The individual underlying hedge fund manager returns ranged from -17.82% to +41.86% during the year. Attribution from these funds to the Master Fund’s overall portfolio ranged from -0.36% to +0.93% for all of 2012. Roughly 62% of the Master Fund’s investment funds were relatively flat on the year, each contributing just +/- 0.20% to the fund’s yearly return. The turnover of underlying managers in the ACP Master Fund this year was relatively high. The Fund started the year with nineteen managers, hired six new managers and redeemed from nineleaving sixteen managers remaining as of January 1, 2013. Manager redemptions were a result of a number of factors but style-drift and poor performance tended to be the major reasons. Underlying managers are held to a high standard and they must be able to generate higher returns with less risk than one might expect to receive from other traditional equity strategies. Ascendant continues to focus on hedge fund managers who are smaller, more flexible and look to generate alpha from both their long and short security selections. Each position should have a positive asymmetric risk/return profile which should be consistently monitored. 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION The environment for the long/short equity strategy improved over the terrible conditions of 2011 but not by much. Stock prices continue to be driven primarily by Federal Reserve stimulus programs causing correlations to run higher than normal. A recent piece in the Wall Street Journal stated that although operating earnings for the S&P 500 companies had increased by only 1.3% through the third quarter (latest data available) the S&P index was up 16% during this same period. Moreover, 88% of this 1.3% earnings growth came from just 10 of the 500 companies in the index. Clearly, something other than earnings is driving stock prices. This creates a more difficult environment for any manager whose strategy is based on individual company research. No investment strategy works all the time but it is crucial that capital is preserved, during the difficult times, so that the power of compound interest can work for you when things begin to improve. This has been the case with our strategy and we believe that the macro-driven market of the last few years is coming to an end. The Federal Reserve’s stimulus programs have reached the limits of their effectiveness and profit margins are at peak levels.If stocks are to move it will likely be because of industry-specific secular trends and individual company fundamentals, rather than macroeconomic factors. Our managers continue to remain diligently focused on their bottoms-up research as they believe that is the best way to deliver consistent risk-adjusted returns over time. Commentary “Active or Passive?” On January 4th the Wall Street Journal ran a front page article entitled “Investors Sour on Pro Stock Pickers”. The article detailed the outflow of assets from actively managed U.S. stock equity funds and the inflow into lower fee exchange traded funds (ETF’s). Through November 2012, $119.3 billion was pulled from actively managed equity funds and $30.4 billion was poured into U.S. stock ETF’s. When combined with fixed-income vehicles, the total flows into ETF’s were $154 billion during this time period. Given that we spend our time trying to find and evaluate talented stock pickers, this article was of some interest to us, for a number of reasons. The first of which is that we are not surprised by this trend because investors have been getting smarter regarding fees for some time. They are aware that market exposure (beta) is now a commodity and can be attained very cheaply. We wrote about this in February of 2010 in a paper entitled “Quality”. We stated that traditional equity managers must be able to generate higher returns with less risk (alpha) than ETFs in order to justify their fees. Interestingly, the higher fee, hedge fund industry also hit a new high in assets under management last year indicating that investors are willing to pay higher fees for higher risk-adjusted returns. As our paper discussed, the fee discussion is changing from “what are the fees?” to “what am I getting for the fees I pay?” These investors are viewing the more hedged, risk-aware strategies as alpha-generating compliments to their ETF investments, not as replacements. Additionally, many investors are looking for lower volatility alternatives to their fixed-income allocations as the decline in rates seems to have come to an end. The second reason this article got our attention was its placement on the front page of the paper. I am old enough to remember Time magazine’s “Death of Equities” cover in 1982 as well as predictions of the end of value investing in 2000, both of which marked important bottoms. The consensus is rarely correct so headlines like this make us more confident than ever in the effectiveness of our strategy. Although our strategy is hedged and seeks to have low volatility and low correlation to the equity markets, it is very reliant on “active” management. Our managers are judged, not only by their ability to find stocks that go up, but by finding those that go down as well. The money that our clients invest is fully invested in the equity markets in both long and short positions. Returns are based on our manager’s stock selection abilities and risk controls, not always on the direction of the overall equity markets. For investors looking for active management, this is about as active as it gets. 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION In April we will begin our 12th year managing this Fund. We are excited about our future and are confident that we can continue to identify talented managers who can deliver high risk-adjusted performance to our investors. We hope this letter has provided you with some insights into our strategy and thoughts on the current environment. If you have any questions or would like to discuss some of the thoughts in this letter, please contact us.We welcome your calls and remain committed to being as transparent as possible with regard to how we manage your money. Thank you for this opportunity to be of service. All the best, Gary E. Shugrue President and Chief Investment Officer Ascendant Capital Partners, LP Performance mentioned for the ACP Institutional Series Strategic Opportunities Fund and the ACP Advantage Series Strategic Opportunities Fund is net of all expenses charged to shareholders.Performance numbers for the indices mentioned do not reflect the deduction of fees; it is not possible to invest in any particular index.Information regarding the strategy set forth herein, including discussions regarding performance and Ascendant’s investment strategies, are qualified by reference to the Private Placement Memorandum.The memorandum contains important information about fees and expenses, as well as risks associated with an investment in the strategy.Please read it carefully before you invest or send money.This Fund may not be suitable for all investors.Past performance is no guarantee of future results and investors may suffer losses in connection with an investment in the strategy. The ACP Funds Trust is available only to investors who are “accredited investors” under Regulation D promulgated by the SEC under the Securities Act of 1933.Each investor must also have a net worth of $1.5 million or more, subject to certain exceptions.Each investor must have such knowledge and experience in financial and business matters that such investor is capable of evaluating the merits and risks of this investment and must be able to bear the economic risks of this investment. The indices mentioned herein are unmanaged indices.You cannot invest in an index.Index returns do not reflect the impact of any management fees, transaction costs or expenses.The index information seen here is for illustrative purposes only, and is not reflective of the performance of Ascendant Capital Partner Funds. The S&P 500 Index is an unmanaged index composed of U.S. Large Cap Stocks with a market capitalization of $3 billion or more.The Russell 2000 Index is composed of U.S. Small Cap Stocks.The Russell 2000 is constructed to provide a comprehensive and unbiased small-cap barometer and is completely reconstituted annually to ensure larger stocks do not distort the performance and characteristics of the true small-cap opportunity set. The Russell 2000 includes the smallest 2000 securities in the Russell 3000. Standard Deviation measures the dispersal or uncertainty in a random variable (in this case, monthlyinvestment returns). It measures the degree of variation of returns around the mean (average) return. The higher the volatility of the investment returns, the higher the standard deviation will be. For this reason, standard deviation is often used as a measure of investment risk. Sharpe Ratio is a return/risk measure. Return (numerator) is defined as the incremental average return of an investment over the risk free rate. Risk (denominator) is defined as the standard deviation of the investment returns.Beta is the slope of the regression line. Beta measures the risk of a particular investment relative to the market as a whole (the “market” can be any index or investment you specify). It describes the sensitivity of the investment to broad market movements. For example, in equities, the stock market (the independent variable) is assigned a beta of 1.0. An investment which has a beta of .5 will tend to participate in broad market moves, but only half as much as the market overall. Risk Factors · Hedge funds generally offer less liquidity than other investment securities, and are generally not subject to regulation under the U.S. federal securities laws. · Hedge funds are often dependent for their success upon the efforts of one or a relatively few number of individuals. · Hedge funds typically offer only periodic redemptions, and there is generally no secondary market for investors to access for liquidity purposes. Funds that invest in hedge funds, such as those managed by Ascendant, present additional considerations for investors: · These funds are dependent upon the ability of their advisers to select and hold individual hedge funds. · Investors in these funds cannot readily sell or dispose of their interests in the secondary market, and may look only to the funds for periodic (and, possibly, limited) liquidity. · The fund of funds structure adds additional fees and expenses, which can materially impact an investor’s returns. 150 N. Radnor Chester Rd., Suite C-220, Radnor, PA 19087 610-688-4180 www.acpfunds.com FOR ACCREDITED INVESTORS ONLY – NOT FOR PUBLIC DISTRIBUTION ACP Funds Trust As of and for the Year Ended December 31, 2012 Table of contents Page Report of Independent Registered Public Accounting Firm 1 Statements of Assets and Liabilities 2 Statements of Operations 3 Statements of Changes in Net Assets 4 Statements of Cash Flows 5 Financial Highlights 6-7 Notes to the Financial Statements 8-14 Board of Trustees (unaudited) 15-17 Fund Management (unaudited) 18 Other Information (unaudited) 19-20 Financial Statements of ACP Strategic Opportunities Fund II, LLC Tab I REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM To the Board of Trustees and Shareholders of ACP Funds Trust We have audited the accompanying statements of assets and liabilities of ACP Funds Trust (“the Trust”) comprising the ACP Advantage Strategic Opportunities Fund and ACP Institutional Series Strategic Opportunities Fund as of December 31, 2012, and the related statements of operations and cash flows for the year then ended, the statements of changes in net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Trust’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Trust is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Trust's internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of each of the funds constituting the ACP Funds Trust as of December 31, 2012, the results of their operations and their cash flows for the year then ended, the changes in their net assets for each of the two years in the period then ended, and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. As discussed in Note 2 to the Trust’s financial statements, the Trust invests in ACP Strategic Opportunities Fund II, LLC (the “Master Fund”). As discussed in Note 2 to the Master Fund’s financial statements, the Master Fund’s financial statements include investments in Underlying Funds, valued at $66,420,151 (90.1% of members’ capital) as of December 31, 2012, whose fair values have been estimated by management in the absence of readily determinable fair values. Management’s estimates are based on information provided by the investment managers of the Underlying Funds. DELOITTE & TOUCHE LLP Philadelphia, Pennsylvania February 28, 2013 - 1 - ACP Funds Trust Statements of Assets and Liabilities December 31, 2012 ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities Fund Assets: Investments in ACP Strategic Opportunities Fund II, LLC at fair value $ $ (cost, $6,173,497 and $56,788,431, respectively) Redemption receivable from ACP Strategic Opportunities Fund II, LLC Other assets Total assets Liabilities: Due to ACP Strategic Opportunities Fund II, LLC Withdrawals payable Other accrued expenses Professional fees Accounting and administration fees Distribution and shareholder service fees - Total liabilities Net assets $ $ Components of Net Assets: Paid-in Capital $ $ Accumulated net investment loss ) ) Accumulated net realized gain on investments Net unrealized appreciation (depreciation) on investments ) Net Assets $ $ Shares issued and outstanding (100,000,000 shares authorized per Fund, Par Value $10.00) Net asset value, offering and redemption price per share $ $ The accompanying notes are an integral part of these financial statements. - 2 - ACP Funds Trust Statements of Operations Year Ended December 31, 2012 ACP Advantage Strategic Opportunities Fund ACP Institutional Series Strategic Opportunities Fund Net investment loss allocated from ACP Strategic Opportunities Fund II, LLC: Dividends $
